UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 31, 2011 Morgan Stanley Smith Barney Spectrum Strategic L.P. (Exact name of registrant as specified in its charter) Delaware 0-26280 13-3782225 (State or other jurisdiction of incorporation) (Commission File Number)(IRS Employer Identification No.) c/o Ceres Managed Futures LLC, 522 Fifth Avenue, 14th Floor, New York, NY 10036 (Address of principal executive offices) (Zip
